IN THE
                         TENTH COURT OF APPEALS



                               No. 10-15-00341-CV

                            IN RE THOMAS MEEKS


                               Original Proceeding



                         MEMORANDUM OPINION


      To be entitled to mandamus relief, a party must show (1) an abuse of discretion

and (2) no adequate remedy by appeal. In re Prudential Ins. Co., 148 S.W.3d 124, 135-36

(Tex. 2004) (orig. proceeding). Because Relator has an adequate remedy by appeal, we

deny his petition for writ of mandamus.



                                               REX D. DAVIS
                                               Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed October 22, 2015
[OT06]